Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  It is not clear what type of double layer construction that is knit has the loop positioned between opposing layers of the double layer construction.  By nature, a knit fabric is made up of loops of yarns or fibers and as the optical fibers is knitted into the garment, the loops of optical fibers are present throughout the layers.  Clarification is required.


Claim 22 and 23 recites the limitation "optical fibers are routed through the leg tunnel" in lines 3 and 4.  There is insufficient antecedent basis for this limitation in the claim.  The optical fibers of claim 1 are laid into the knit base layer during the same knitting cycle.  Claim 22 is shown in Applicant’s figure 1 wherein the leg region has a plurality of optical fiber 86.  These fibers (in a bundle) are not the same as those optical fibers knit into the knit layer.   Clarification is required.
Claims 27 recites the limitation "optical fibers are routed through tunnel" in lines 3 and 4.  There is insufficient antecedent basis for this limitation in the claim.  The optical fibers of claim 1 are laid into the knit base layer during the same knitting cycle.  Claim 27 is shown in Applicant’s figure 5 wherein the leg region has a plurality of optical fiber 286.  These fibers (in a bundle) are not the same as those optical fibers knit into the knit layer.  Clarification is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 8-12, 19-21 and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Scipioni (US 20150177423) in view of Tankere (WO2016097524  Tankere ‘524 ). 
Scipioni is directed to opto textiles which exploit the light interaction characteristics of the fiber or yarn itself, and the light interaction characteristics of the fabric as a whole, such that the fabric presents a given appearance or provides a given visual effect, adequately cools a wearer/user, adequately heats a wearer/user, and/or fulfills a lifestyle or therapeutic function (ABST).  The textiles can be knitted [0024] and the optical fibers or yarns may be combined with fibers or yarns of different composition to enhance aesthetic and tailor properties for specific needs [0024].  Scipioni teaches that light therapies are therapeutic [0048]-[0064]. The opto therapeutic fabrics can enable any type of garment to provide health benefits and treat specific conditions and can be used for the entire garment or only on specified areas of the garment [0104].  Scipioni is teaching the fabrics are used in a garment and garments such as fitness and outdoor sportswear in shirts, pants, arm warmers, gloves, sports bras and clothing in general [0113].
Scipioni teaches a light source using LEDs or lamp [0061], [0110].  Scipioni teaches the optical fibers emit light.  However, note that the claimed term “configured to” is not interpreted as a 112(f) means plus function claims as there is sufficient structure in the claim.
Scipioni differs and does not teach the light source through at least one end of the optical fiber.
Scipioni differs and does not teach the optical fibers are knitted into the base layer during the same knitting cycle as the base layer. 
Scipioni differs and does not teach the optical fiber crosses over an adjacent optical fiber.
Tankere ‘524 is directed to a knitted textile structure implementing optical fibers integrated in the textile structure to diffuse light by the curvature of the optical fibers, know as Anglo-Saxon term “macro-bending”.  The knit fabric is produced by warp-knitting technology (ABST).  The application for medical or cosmetic light therapy [0002]. Tankere ‘524 teaches in order to keep these limiting angles of curvature of the optical fibres, to implement the warp stitch knitting technology. By choosing the appropriate mesh, in addition to the density of said meshes, it becomes possible to have on the one hand, a uniform diffusion of light, and on the other hand, a light intensity corresponding to the expected needs [0009].
The invention relates to a knitted textile structure, comprising within it optical fibers of which at least one of the ends is connected to a light source, said optical fibers being curved beyond the limiting angle of curvature, said knit being obtained by chain or Rachel warp stitch technology [0009].
Tankere ‘524 teaches choosing the appropriate mesh, in addition to the density of the mesh, uniform light diffusion and light intensity is provided [0016]-[0026].  Tankere ‘524 teaches the knitting density provides for different intensities and uniform illumination.  
Tankere teaches different knit patterns such as Fig. 2 of a simple knit armor and Fig. 1 and 2 show the different phase shift of the optical fibers 3 and 4 which cross over each other [0051]-[0064]. 3D knit can also be used to provide a single face of optical fibers or biface materials [0066]-[0068].
Tankere ‘524 teaches the optical ends are connected to a light source.
Tankere ‘524 teaches the particular knitted structure with knit stitches makes it possible to adjust the curvature density of the optical fibers in the warp direction and the partial weft length in cross-direction. In doing so, it is possible to adapt the light intensity and to optimize the homogeneity as a function of the intended application and therefore of the desired light output.

    PNG
    media_image1.png
    553
    276
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date to produce a knit fabric of the claimed pattern with optical fibers that cross over the adjacent optical fiber motivated to produce a fabric with improved illumination output.
As to claim 2, Scipioni differs and does not teach the optical fibers are connected to a light source.
Tankere ‘524 teaches the two ends of the optical fibers are each connected to a separate light source (claim 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date to connect both ends of the optical fiber to a light source motivated to produce a fabric that has illumination.
As to claim 3-5, Scipioni differs and does not teach the optical fibers are knitted into the base layer during the same knitting cycle as the base layer. 
Tankere ‘524 teaches the optical fibers are in the machine direction as shown in Fig. 1. Tankere ‘524 teaches the angle of curvature of the optical fibers integrated within the textile structure can be constant or variable in the warp direction.  Tankere is not specific with regard to the angle, but teaches the angle is optimized to achieve the desired illumination.  As the optical fibers are oriented in the machine direction, the optical fibers are generally aligned with the directed of the fabric and would inherently be aligned with the direction that the garment is donned.  One of ordinary skill in the fabric and garment arts would know that the production direction (machine direction) of the fabric is aligned with the direction of the garment.
It would have been obvious to one of ordinary skill in the art before the effective filing date to produce a garment from a knit fabric wherein the optical fibers are aligned with the machine direction motivated to produce a pattern that is uniformed and aligned with the direction of the fabric.
With regard to claim 6, Tankere teaches the optical fibers 3 and 4 are knitted with an angle that provides improved illumination. The optical fiber density can be adjusted to achieve the desired illumination.
It would have been obvious to one of ordinary skill in the art before the effective filing date to aligned the optical fibers in the machine direction of the fabric and position of the garment on the body motivated to have the optical fibers to have movement within the fabric in the machine direction.
As to claim 8, Tankere teaches double knit [0029] and 3D knit [0031] which would have a double layer construction.  The optical fibers are within the double layer construction.
As to claims 9-12, Scipioni in view of Tankere do not explicitly teach garments such as a sock or men’s brief.  Scipioni teaches the opto therapeutic fabrics can enable any type of garment to provide health benefits and treat specific conditions and can be used for the entire garment or only on specified areas of the garment [0104].  Scipioni is teaching the fabrics are used in a garment and garments such as fitness and outdoor sportswear in shirts, pants, arm warmers, gloves, sports bras and clothing in general [0113].
It would have been obvious to one of ordinary skill in the art before the effective filing date to employ the optical fabrics in garments such as socks and underwear motivated to provide the desired therapeutic benefit to the desired area of the body.  As Scipioni teaches the optical fabrics are beneficial for various garments and can be used in specific areas of the fabric or the entire fabric depending on the desired therapeutic benefit.
As to claims 19-21, Scipioni in view of Tankere ‘524 do not explicitly teach garments such as a sock or men’s brief.  Scipioni teaches the opto therapeutic fabrics can enable any type of garment to provide health benefits and treat specific conditions and can be used for the entire garment or only on specified areas of the garment [0104].  Scipioni is teaching the fabrics are used in a garment and garments such as fitness and outdoor sportswear in shirts, pants, arm warmers, gloves, sports bras and clothing in general [0113].
Tankere ‘524 teaches the angle of the optical fibers can be optimized to produce the desired illumination.  With regard to claim 19, knit fabrics inherently stretch.  With regard to claim 20, A knit sock would include a sole zone and a top zone as those are known features of a sock.  A garment including optical fibers, e.g. a sock, would include the optical fibers in the areas for desired therapeutic benefit. With regard to claim 21, as noted in the rejection over claims 3-5, the optical fibers are in the machine direction, or the direction of donning the knit.
It would have been obvious to one of ordinary skill in the art before the effective filing date to employ the optical fabrics in garments such as socks and underwear motivated to provide the desired therapeutic benefit to the desired area of the body.  As Scipioni teaches the optical fabrics are beneficial for various garments and can be used in specific areas of the fabric or the entire fabric depending on the desired therapeutic benefit.
As to claims 24-26, Scipioni in view of Tankere ‘524 do not explicitly teach garments such as a sock or men’s brief.  Scipioni teaches the opto therapeutic fabrics can enable any type of garment to provide health benefits and treat specific conditions and can be used for the entire garment or only on specified areas of the garment [0104].  Scipioni is teaching the fabrics are used in a garment and garments such as fitness and outdoor sportswear in shirts, pants, arm warmers, gloves, sports bras and clothing in general [0113].
Tankere ‘524 teaches the angle of the optical fibers can be optimized to produce the desired illumination.  With regard to claim 24, knit fabrics inherently stretch.  With regard to claim 25, a garment made of a knit that includes optical fibers, e.g. a men’s brief, would include the optical fibers in the areas for desired therapeutic benefit. With regard to claim 26, as noted in the rejection over claims 3-5, the optical fibers are in the machine direction, or the direction of donning the knit.
It would have been obvious to one of ordinary skill in the art before the effective filing date to employ the optical fabrics in garments such as socks and underwear motivated to provide the desired therapeutic benefit to the desired area of the body.  As Scipioni teaches the optical fabrics are beneficial for various garments and can be used in specific areas of the fabric or the entire fabric depending on the desired therapeutic benefit.

Claims 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Scipioni (US 20150177423) in view of Tankere (WO2016097524) and in further view of Allen et al (US 20080253712).
As to claim 13, Scipioni in view of Tankere ‘524 differ and do not teach the size of the loop of the optical fibers.
Tankere teaches the angle of the optical fibers is optimized to provide the desired illumination [0056], [0062], [0063].
Allen is directed to an optical fibers substrate useful as a sensor or illumination device component (Title).  Allen teaches textile scrims with optical fibers that can be made by knitting [0029].  
Allen teaches embodiments where the optical fibers cross over adjacent optical fibers as shown in Fig. 3.  Yarns 4 are the optical fibers. Further, although FIG. 3 shows two optical fibers in the cross-machine direction, all of the cross-machine direction yarns may be optical fibers, as well as, or alternately, some or all of the yarns in the warp yarn sets [0100].  By incorporating multiple optical fibers in the same textile, the possibility exists to include fibers with sensitivity to different environmental sources (e.g., certain chemicals and moisture). Alternately, optical fibers having sensing capabilities may be used in combination with optical fibers providing data distribution or illumination functionality. The different optical fibers may also represent different data distribution nodes [0101].

    PNG
    media_image2.png
    667
    423
    media_image2.png
    Greyscale


Allen teaches the glass optical fibers have a minimum bend radius of about 1 inch while the polymeric core fibers have a minimum bend radius of 0.125 cm [0044]. Allen teaches the bend radius may only be bent to a certain critical bending radius before light leaks out of the fiber.  Allen teaches an open scrim construction to provide substantial space between neighboring warp or weft yarns, the loops on the selvage may be of sufficient radius that the optical fibers do not begin to attenuate light [0091].  The number of stitches between the optical fiber weft insert may vary depending on the machine set up, the bending radius of the optical fibers and the desired construction [0111].  
As previously noted in the rejection over claim 6, the optical fibers are placed in the knit fabric parallel to the machine direction or parallel to the cross direction which would inherently be the direction of the fabric in the garment and the direction of donning the garment.
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide for optical fiber loop spacing that is larger than the regular yarn spacing motivated to prevent attenuation of the light in the optical fibers that occurs when the radius loop is too small.  
As to claims 14-18, Scipioni in view of Tankere ‘524 and Allen do not explicitly teach garments such as a sock or men’s brief.  Scipioni teaches the opto therapeutic fabrics can enable any type of garment to provide health benefits and treat specific conditions and can be used for the entire garment or only on specified areas of the garment [0104].  Scipioni is teaching the fabrics are used in a garment and garments such as fitness and outdoor sportswear in shirts, pants, arm warmers, gloves, sports bras and clothing in general [0113].
Tankere ‘524 teaches optical fibers knit into the fabrics for garments where the optical fibers have specific curvature to accomplish the optical properties.  Tankere teaches double knit fabrics and 3D knit fabrics which can incorporate the optical fibers in different layers.
Allen teaches the loop size of the optical fiber and crossing of the looped optical fibers.  
It would have been obvious to one of ordinary skill in the art before the effective filing date to employ the optical fabrics in garments such as socks and underwear motivated to provide the desired therapeutic benefit to the desired area of the body.  Scipioni teaches the optical fabrics are beneficial for various garments and can be used in specific areas of the fabric or the entire fabric depending on the desired therapeutic benefit and therefore it would have been obvious to employ the optical fibers in the foot region or waistband regions motivated to provide the desired therapeutic benefit at the specific areas of the garment. 

Claims 2, 30, 31 and 32 is rejected under 35 U.S.C. 103 as being unpatentable over Scipioni (US 20150177423) in view of Tankere (WO2016097524) and in further view of Franz et al (US 20160122911).
As to claims 2, 30-32, Scipioni differ and do not teach a light source at each end of the optical fiber. Tankere ‘524 teaches each fiber end can have a light source [0015].
Franz is directed to illuminated fabric comprising glass fibers (Title).  The fabric has optical fibers emitting light sideways and the fabric is produced by knitting or weaving (ABST), [0001].  The optical fibers therefore comprise free ends capable of being connected or arranged opposite a light source in order to transmit the light and emit the light sideways at the alterations [0093].  The luminous woven fabric comprises one or more point light sources arranged opposite at least one free end of an optical fiber, preferably at the edge of the woven fabric. Alternatively, the woven fabric may comprise an extended light source arranged opposite a plurality of free ends of optical fibers. This or these light sources are connected to the optical fibers. The optical fiber(s), preferably the end(s) of the optical fibers, optionally cut or braided, are connected to the light sources [0097].
Franz teaches the fabric can have set of colors that may be obtained by virtue of the light sources used for lighting the optical fibers [0143].   
As to claims 2, 30, 31 and 32, Franz teaches that light sources can be connected to both ends of the fibers.
It would have been obvious to one of ordinary skill in the art before the effective filing date to connect the light sources to each end motivated to provide optical fibers with light emitting sideways along the fiber length.

Claims 28 and 29  are rejected under 35 U.S.C. 103 as being unpatentable over Scipioni (US 20150177423) in view of Tankere (WO2016097524) and in further view of Wu et al (CN 206535008).
As to claims 28 and 29, Scipioni differs and does not teach the type of coupler.  
Wu is directed to portable light therapy clothes comprising a main body, an optical fiber light guide emitting unit and optical fiber device and provided with an optical fiber lead light emitting unit (ABST). 
Further, the garment body 1 is further provided with a unit connection region 5, the unit connection region 5 are arranged around the mounting hole on said light emitting unit of the optical fibre lead light emitting unit 2 through the unit connection area 5 connected with the clothes main body 1.
Wu teaches the optical fibre lead light emitting unit 2 installed on the clothes main body 1, by setting the unit connection area 5 can guide the optical fibre light emitting unit 2 stably mounted fixed on the said clothes main body 1 and it is good for carrying; the unit connection area 5 for sewing or button, snap fastener, a magic tape, a magnet and an iron sheet and so on, the button can be snap fastener, buckle, hidden buckle and button, the magic tape can be adhesive buckle belt, through fitting the garment body 1 with the optical fibre lead light emitting units 2 connect together, Therefore the unit connection region 5 can facilitate the optical fibre lead light emitting units 2 and the clothes body 1 quickly detached and assembled, safe and reliable.
Wu teaches connecting the light source to the optical fibers via a magnet or other type of fastener.
It would have been obvious to one of ordinary skill in the art before the effective filing date to connect the light source and optical fiber device to the garment via a magnetic coupler motivated to produce a portable light therapy garment.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 9-11, 13, 14, 16, 19, 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13, 20, 21, 23, 26, 27, 28, 32, 44, 48 of U.S. Patent No. 11406842 (previous rejection over copending Application No. 16/005946) and in view of Tankere  (WO2016097524). Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant invention and the US Patent claim a base knit fabric with an optical fiber knitted (integrated with the fabric base as claimed by the US Patent) into the base fabric and light source that connects to both ends of the optical fibers and in the form of a sock.  Wherein the US Patent does not explicitly claim the optical fibers cross over an adjacent optical fiber, a knit structure would have fibers that loop or cross over each other as claimed. In the alternative, Tankere ‘524 teaches knit fabrics of optical fibers wherein the optical fibers cross over as shown in Fig. 1.  Yarns 3 and 4 are the optical fibers. It would have been obvious to one of ordinary skill in the art before the effective filing date to employ optical fibers that cross over adjacent optical fibers motivated to provide additional functionality such as illumination or data distribution.
Wherein the US Patent does not explicitly claim the garment is a men’s brief (claim 24), it would have been obvious to one of ordinary skill in the art before the effective filing date to produce a garment such as a men’s brief motivated to provide a therapeutic garment to treat different areas of the body.

Terminal Disclaimer
The terminal disclaimer filed on 8/3/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10806211 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 22 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art of record to Scipioni, Tankere (EP3396038) and Allen and Tankere ‘524 as well as additional references Wu and Franz do not teach optical fiber that tunnel through the leg region of the sock and terminate adjacent a cuff.
Claim 27 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art of record to Scipioni, Tankere (EP3396038) and Allen and Tankere ‘524 as well as additional references Wu and Franz do not teach optical fibers that tunnel through the waistband region of the brief.

Response to Arguments
Applicant’s arguments, with respect to the 35 USC 102 and 103 rejection over Tapper of claims  have been fully considered and are persuasive and the rejections including Tapper have been withdrawn.  Applicant has provided a statement of common ownership showing that the rejections fall under the 102(b)(2)(C) exception.
The Obviousness Double Patenting rejection over US Patent 10906211 is withdrawn in view of the Terminal Disclaimer filed.
The Obviousness Double Patenting rejection over copending application 16/005946 is revised to reflect the copending application was issued as US Patent 11406842 and amendment to claim 1 to include secondary reference to Tankere ‘524.  For this reason the office action is being made Non-Final.
Applicant argues the 35 USC 112(b) rejection over claim 16 and provides Fig. 3 to describe a double layer knit construction where the loops of optical fibers are positioned between the two layers.  
In response, claim 1 requires the optical fibers to be laid into the base layer which is interpreted to mean that the optical fibers are knitted with the other fibers of the base layer.  If the optical fibers are knitted into the base layer and then there is another layer provided with the base layer such that the optical fibers and base layer are in some way sandwiched between the double layers (top and bottom), the claims are not clear with respect to the specific structure of the double layer.
Applicant’s arguments, with respect to Scipioni in view of Tankere (EP 3396038) (Tankere ‘038) and Allen have been fully considered and are persuasive and the rejections are withdrawn in view of new grounds of rejection over Scipioni in view of Tankere ‘524.  Tankere ‘524 is a preferred reference over Tankere (EP 3396038) and Allen.  
Applicant argues the rejection of claim 1 and claim 7 (now incorporated into claim 1) over Scipioni in view of Tankere ‘038 and in further view of Allen.  Applicant states that one of ordinary skill in the art after considering Scipioni in view of Tankere ‘038 as a whole would not have modified the knitted textile taught by Scipioni in Tankere to have at least one optical fiber cross over an adjacent optical fiber.  Applicant states that the translation of Tankere ‘038 state that optical fibers are not meshing and the optical fibers can therefore be kept straight in the production direction or in the transverse direction.  With Tankere concerned with the optical fibers not meshing and being kept straight, one of ordinary skill in the art would not look to Allen which is directed to adhesively bonded nonwoven scrim materials as opposed to a knitted fabric.  Applicant argues that one would not modify Tankere ‘038 to have crossing fibers and crossing fibers would destroy the intended purpose of Tankere’s ‘038 invention which is to keep the fibers straight.
In response, Scipioni is directed to therapeutic garments that include optical fibers and the fabrics can be knitted.  Scipioni is not specific with regard to knitting the optical fibers in the same knitting cycle.  Tankere ‘038 provides for a knit fabric with optical fibers where the optical fibers are knitted into the fabric.  Tankere ‘038 does not teach a knit pattern where the optical fibers cross over each other.  While Tankere ‘038 teaches a pattern where the optical fibers are parallel, Tankere ‘038 also teaches patterns where the optical fibers cross throughout the fabric and are not parallel (see fig. 3 and 4).  Tankere ‘038 references Tankere WO2016097524 which teaches the feature of macro-bending in which the optical fibers emit light due to exceeding their bending angle.  Tankere ‘038 is not limited to parallel arrangements or fibers being kept straight as Applicant states. Tankere ‘038 does not explicitly teach the optical fibers do not cross one another.  Therefore one of ordinary skill in the art would understand that bending of optical fibers in a knit construction provides benefits and looking to technique of Allen would be reasonable motivated to produce an optical fiber fabric.  
Applicant argues that Allen is directed to adhesively bonded nonwoven scrim materials as opposed to a knit fabric.  
In response, Allen is directed to a textile scrims with optical fibers that are made by knitting.  The scrim material may be an adhesively bonded laid scrim, a thermally bonded laid scrim, a weft-inserted warp knit scrim, a multi-axial knit scrim, a woven scrim, a cross-plied scrim, or a stitch-bonded scrim [0029]. And as noted in [0081], a scrim can include a weft inserted warp knit scrim or a multiaxial knit scrim.  Scrim is a term for an open type fabric.  Allen teaches a knit scrim fabric and is not limited to an adhesively bonded nonwoven.  The optical fibers are 3 and 4 and as shown, cross over one another, which is the nonwoven embodiment and not the knit embodiment.  Allen teaches scrims contain at least one set of warp yarns and at least one crossing yarn [0083].   In this case, one or more of the cross-directional yarns 4 may be an optical fiber (as shown, both cross-directional yarns are optical fibers) in Fig. 4 [0102].  However, as Allen is teaching that the optical fibers can cross in a similar sinusoidal method as Tankere ‘038 , it would have been obvious to do so as Allen teaches by incorporating multiple optical fibers in the same textile, the possibility exists to include fibers with sensitivity to different environmental sources 9 (e.g. certain chemicals and moisture).  Alternately the optical fibers having sensing capabilities may be used in combination with optical fibers providing data distribution or illumination functions or may represent different data distribution nodes [0102]. It would have been obvious to one of ordinary skill in the art before the effective filing date to employ the technique of multiple optical fibers that cross motivated to improve the functionality of the fabric and illumination.  The rejections were revised to include Tankere ‘524.  As the obviousness double patenting rejection is a new grounds of rejection, the office action is being made Non-Final and new grounds of rejection with Tankere ‘524.
Applicant argues claims 19 and 24 have been placed into independent format however claim 19 recites a specific relationship between each zone and each sole zone and a top zone.  
In response, Scipioni teaches specific garments, e.g. a sock, a sock inherently has different zones in the sole and the toe and the argument is not persuasive over claim 19-20.  
The argument is persuasive over the rejection of claims 22, 23 and 27 as the feature of optical fibers routed through the leg tunnel and terminating in the cuff and optical fibers routed through the waistband is not found or suggested in the prior art of record.  
	New grounds of rejection over claims 22, 23 and 27 under 112(b) for lack of antecedent basis.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER A STEELE whose telephone number is (571)272-7115. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D. Lawrence Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER A STEELE/Primary Examiner, Art Unit 1759